Citation Nr: 0501845	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-13 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a gastrointestinal 
disability, to include gastroenteritis and gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1986 to January 1992.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  

The veteran testified before the Board in Washington, D.C. in 
September 2004, and a transcript of the hearing has been 
added to the record.  The veteran provided a written waiver 
of RO consideration at the hearing for medical evidence 
submitted at the hearing.  See 38 C.F.R. § 20.1304 (2004).

The issue of entitlement to a separate compensable evaluation 
for service-connected fibromyalgia is addressed in the Remand 
portion of the decision below.


FINDINGS OF FACT

1.  An unappealed October 1997 RO decision denied the 
veteran's claim of entitlement to service connection for 
gastrointestinal disability.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disability 
has been received since the October 1997 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for gastrointestinal disability is new and 
material; and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

Although VA's duty to assist appears to be circumscribed 
in a case involving the matter of the submission of new 
and material evidence, the notice provisions of the VCAA 
are applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

Letters were sent in July 2002 and September 2004 by the RO 
to the veteran, with copies to his representative, in which 
he was informed of the requirements related to new and 
material claims.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  Additional private medical 
evidence was subsequently received from the veteran.  

As explained below, new and material evidence has been 
presented to reopen the veteran's claim.  Therefore, no 
additional evidence or information is required to 
substantiate his application to reopen.

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 


A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2003).  Because the veteran filed his request to 
reopen his claim in June 2001, the earlier version of the 
law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran contends that he has gastrointestinal disability 
due to service, including as a result of the medication that 
he has taken for his service-connected degenerative 
arthritis.

When the RO denied the veteran's claim of service connection 
for gastrointestinal disability in October 1997, it 
considered his service medical records and VA and private 
treatment records on file at the time and concluded that 
there was a lack of medical evidence showing that the 
veteran's stomach problems were related to his military 
service.  

The additional evidence received since the RO's October 1997 
rating decision includes VA and private examination and 
treatment records and doctor statements dated from 1996 to 
July 2004, as well as testimony from the veteran.

The additional medical evidence reveals diagnoses of 
gastrointestinal disability, including gastroesophageal 
reflux disease (GERD).  Included in the new evidence is an 
August 2003 report from E.L. Sutton, M.D., in which he notes 
that there is evidence of non-friable erosion of the pylorus 
consistent with nonsteroidal anti-inflammatory drug (NSAID) 
use and concludes that the veteran has GERD that is 
exacerbated by the NSAID and analgesia needed to treat his 
service-connected arthritis.  

The evidence received since October 1997 is new, as it was 
not of record at the time of the October 1997 RO decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  The additional evidence is also 
material in that it bears on the underlying issue of whether 
the veteran has a gastrointestinal disability that is 
causally related to service or to service-connected 
disability, since additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a) and Allen.  That is, there is current medical 
evidence of a gastrointestinal disability and a medical 
statement indicating the possibility that at least some of 
the veteran's current gastrointestinal problems are related 
to treatment for service-connected arthritis.  Consequently, 
the Board finds that the evidence submitted since the October 
1997 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the October 1997 RO decision that 
denied service connection for gastrointestinal disability, 
the claim is reopened.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for gastrointestinal disability, 
the appeal to this extent is granted, subject to further 
action as discussed below.


REMAND

Although the VA and private treatment records and the August 
2003 statement cited above are new and material with respect 
to the issue of entitlement to service connection for 
gastrointestinal disability, there is some question as to 
whether the veteran continues to have gastrointestinal 
disability related to the ingestion of medication for 
arthritis, since there is recent medical evidence that his 
prescriptions have been changed since August 2003.  There is 
also a question as to the relationship, if any, between the 
veteran's current gastrointestinal disability and his 
gastrointestinal problems in service.  In other words, the 
evidence does not contain a clear nexus opinion on whether 
the veteran has a current gastrointestinal disability that is 
causally related to service, as is now called for by the 
VCAA. 

The Board also notes that service connection was granted for 
chronic fatigue syndrome by a Board decision in April 2000, 
and a July 2000 rating decision assigned a 20 percent 
evaluation effective June 9, 1994.  A claim for entitlement 
to service connection for fibromyalgia, as secondary to 
chronic fatigue syndrome was received by VA in March 2004.  A 
July 2004 rating decision granted service connection for 
fibromyalgia as part of the veteran's service-connected 
chronic fatigue syndrome and denied an evaluation in excess 
of 20 percent for chronic fatigue syndrome, with 
fibromyalgia.  A Notice of Disagreement to the RO's inclusion 
of fibromyalgia as part of the veteran's service-connected 
chronic fatigue syndrome was received by VA in August 2004.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issue of 
entitlement to a separate compensable evaluation for service-
connected fibromyalgia.  38 C.F.R. § 19.26 (2003).  The Board 
is, therefore, obligated to remand this issue.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded to the RO via the Appeals 
Management Center, in Washington, DC for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or 
other evidence as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claim of service connection for 
gastrointestinal disability.
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
gastrointestinal disability, to include 
any treatment since July 2004 such as an 
upcoming colonoscopy referred to on VA 
examination in July 2004.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  Thereafter, the RO should arrange for 
review of the veteran's claims file by a 
health care provider with appropriate 
expertise to determine the etiology of 
the veteran's gastrointestinal 
disability.  The reviewer should provide 
an opinion, based on all of the evidence 
on file, on whether the veteran's current 
gastrointestinal disability is related to 
his military service service or to 
service-connected disability.  The claims 
folder, including a copy of this Remand, 
must be made available to the reviewer.  
If the reviewer determines after review 
of the claims file that physical 
examination of the veteran is needed 
prior to providing a nexus opinion, the 
RO should arrange for examination of the 
veteran by the reviewer.  Any indicated 
tests and studies, including x-rays, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
service and post service medical evidence 
of record, whether any gastrointestinal 
disability found is related to the 
veteran's military service or to a 
service-connected disability, to include 
whether any current gastrointestinal 
disorder is aggravated by a 
service-connected disorder, to include 
any treatment for such a 
service-connected disorder.  If any 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that, 
if an examination is scheduled, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should provide the veteran with a 
Statement of the Case on the issue of 
entitlement to a separate compensable 
evaluation for service-connected fibromyalgia 
and notify the veteran of his appellate 
rights.  38 C.F.R. § 19.26.  The veteran and 
his representative are reminded that to vest 
the Board with jurisdiction over the issue of 
entitlement to a separate compensable 
evaluation for service-connected 
fibromyalgia, a timely Substantive Appeal 
must be filed.  38 C.F.R. § 20.202 (2003).  


7.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for gastrointestinal 
disability, to include as due to a 
service-connected disorder, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action and the Court's decision 
in Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


